DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/26/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.
Status of Claims
This is a first office of action for application Serial No. 16/883,786. Claim(s) 1-20 have been examined and fully considered. 
Claim(s) 1-20 are pending in Instant Application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-9 and 11-20 are rejected under 35 U.S.C. 101 because the claimed --invention is directed to non-statutory subject matter as an abstract idea without significantly more.
Claim(s) 1-9 are directed to a method. Therefore, claim(s) 1-10 are within at least one of the four statutory categories.
Claim(s) 11-15 are directed to an apparatus. Therefore, claim(s) 11-15 are within at least one of the four statutory categories.
non-transitory computer-readable storage medium. Therefore, claim(s) 16-20 are within at least one of the four statutory categories.
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the recite subject matter that falls within one the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
	Independent claim 1 includes limitations that recite an abstract idea and will be used as representative claim for the remainder of the 101 rejection. Claim 1 recites:
	A method comprising: 
processing sensor data collected from at least one sensor of a mobile device to determine a set of observed time-sequenced semantic events associated with traveling within a transportation system, wherein at least one semantic event of the set of observed time-sequenced semantic events is based on a turn angle value determined from the sensor data; 
	initiating a comparison of the set of observed time-sequenced semantic events against a set of known time-sequenced semantic events, a known piece of information, or a combination thereof associated with the transportation system; 
	determining a direction of travel, a location, or a combination thereof of the mobile device within the transportation system based on the comparison; and 
	providing the direction of travel, the location, or a combination thereof as an output.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers executing of the limitation in the human mind. For example, “…determine a set of observed time-sequenced semantic events associated with traveling within a transportation system, wherein at least one semantic event of the set of observed time-sequenced semantic events…”, in the context of the claim, a person could determine the semantic-time events of the transportation system by its timetable schedule. Similarly,  “…determining a direction of travel, a location, or a combination thereof of the mobile device within the transportation system based on the comparison” in the context of the claim, a person could determine a direction, a location where the transportation system based on the comparison. Accordingly, the claims recites at least one abstract idea.
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to present the “abstract idea”):
	A method comprising: 
processing sensor data collected from at least one sensor of a mobile device to determine a set of observed time-sequenced semantic events associated with traveling within a transportation system, wherein at least one semantic event of the set of observed time-sequenced semantic events is based on a turn angle value determined from the sensor data; 
initiating a comparison of the set of observed time-sequenced semantic events against a set of known time-sequenced semantic events, a known piece of information, or a combination thereof associated with the transportation system; 
	determining a direction of travel, a location, or a combination thereof of the mobile device within the transportation system based on the comparison; and 
	providing the direction of travel, the location, or a combination thereof as an output.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
	Regarding the additional limitations of using a mobile device to perform both the comparing and determining steps, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). 
	In particular, one sensor of a mobile device, a transportation system, in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of comparing information and determining of the observed time-sequenced semantic events) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
	For additional limitation where a method comprising:
	processing sensor data collected from at least one sensor of a mobile device to … a transportation system, wherein at least one semantic event of the set of observed time-sequenced semantic events is based on a turn angle value determined from the sensor data; 
initiating a comparison of the set of observed time-sequenced semantic events against a set of known time-sequenced semantic events, a known piece of information, or a combination thereof associated with the transportation system; 
	…; and 
	providing the direction of travel, the location, or a combination thereof as an output.
These limitations are considered as insignificant extra-solution (pre/post-solutionary) activity because they are merely data gathering in which the output data provide but it is not indicating where in the claim language. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a
practical application. Further, looking at the additional limitation(s) as an ordered combination
or as a whole, the limitation(s) add nothing that is not already present when looking at the
elements taken individually. For instance, there is no indication that the additional elements,
when considered as a whole, reflect an improvement in the functioning of a computer or an
improvement to another technology or technical field, apply or use the above-noted judicial
exception to effect a particular treatment or prophylaxis for a disease or medical condition,
implement/use the above-noted judicial exception with a particular machine or manufacture that
is integral to the claim, effect a transformation or reduction of a particular article to a different
state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception
(MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

	Dependent claim 2 recite the limitations further elaborates on the abstract idea present in claim 1 and claim 2 are rejected for reason(s) stated above.
Dependent claim 3 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 3 recites:
	The method of claim 1, further comprising: 
	trajectory mapping the set of observed time-sequenced semantic events to the set of known time-sequenced semantic events, wherein the comparison is based on the trajectory mapping.
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
	For the additional limitations:

	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	Regarding Step 2B of the Revised Guidance, claim 2 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a system amounts to nothing more than 
	Claim(s) 4-9 recites that the limitations further elaborates on the abstract idea present in light of claim(s) 1 and 2, therefore claims 4-9 are rejected for reason(s) stated above.
	Claim(s) 11-15, as best understood, is similar to claim(s) 1-4 and 6, the claims are rejected for reason(s) stated above. Therefore claim(s) 11-15 are rejected 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Claim(s) 16-20, as best understood, is similar to claim(s) 1-4 and 6, the claims are rejected for reason(s) stated above. Therefore claim(s) 16-20 are rejected 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maitra et al. (US 2017/0069210).
	Regarding claim 1, Maitra discloses a method comprising: 
processing sensor data collected from at least one sensor (see at least Para. [0037], “a location sensor (e.g., GPS or other location sensor in the access device 200 that determines geographic location) in the access device 200 may be used to determine vehicle location. For example, if the access device is a smartphone”) of a mobile device (see at least Para. [0027], “An access device may include a wireless computing device, a wireless communication device (e.g., mobile device 102a shown in FIG. 1 which may be a smartphone)”) to determine a set of observed time-sequenced semantic events (see at least Para. [0021, “a timestamp indicating the time the current location is determined. The system 100 may store the locations of the waypoints, such as the waypoints 120a or 120b, to determine the actual time of arrival (ATA) of the vehicle at a waypoint based on the received location and the timestamp”; and Para.“ The location module 130 determines the current location of vehicles for example based on information from the sensors 103 and detection times for the vehicles at their current locations. The ETA calculation module 131 determines ETA for a destination based on a current vehicle location and a detection time. The adaptive STA module 142 automatically updates STAs based on detected patterns”) associated with traveling within a transportation system (see at least Para. [0021], “FIG. 1 illustrates a transportation environment including a dynamic ETA and STA estimation system 100. The system 100 is able to gather vehicle location data from sensors 103, which may be a GPS in each vehicle but any sensor that can determine a location of a vehicle may be used”), wherein at least one semantic event of the set of observed time-sequenced semantic events is based on a turn angle value determined from the sensor data (see at least Para. [0031], “The route determination module 143 may determine a current route towards a destination for a vehicle to estimate ETA. The route determination module 143 can determine the current fixed route or non-fixed route towards the destination. The reporting module 144 can generate messages including ETAs and STAs to transmit to access devices 102 and external system 105”; Para. [0038], “FIG. 4 shows examples of routes 401 and 410 for which ETAs may be calculated by the system 100 for a destination on the routes based on actual time of arrival (ATA) at each waypoint. For example, in FIG. 4, the bus 110 travels on the fixed route 401 having fixed stops which are the bus stops in this example” and Para. [0040], “FIG. 4 shows that a route (e.g., route 410) may be a curved route or a route encompassing turns, etc. The ETA for a curved route is computed the same way as described above with respect to a straight route” *** Examiner interprets the computed curved route as the turn angle***; Para. the system 100 determines ATA of the vehicle at a waypoint on a route to the destination, for example, based on information from one or more of the sensors 103 shown in FIG. 1”); 
initiating a comparison of the set of observed time-sequenced semantic events against a set of 	known time-sequenced semantic events, a known piece of infomation, or a combination 	thereof associated with the transportation system (see at least Para. [0020], “Regarding STA adjustment, data is collected over a period of time to compare ETAs and STAs for every stop, and to compute the differences and use the differences over many samples to adjust
the STAs”; and Para. [0021], “The system 100 calculates an ETA of a vehicle to its destination in response to determining the ATA of the vehicle at a waypoint and comparing it to a STA for the waypoint to determine a delay. The delay is used to determine an ETA at the destination”);
	determining a direction of travel, a location (see at least Para. [0032], “The communication module 132 may transmit and receive messages over the network 106, including receiving data representative of content and associated data (e.g., location data) from and providing data representative of content to access devices 102 by way of the network 106. The communication module 132 may include and/or support any suitable communication platforms and technology for communicating with and transporting content and associated data to/from access devices 102 over a network”; and Para. [0057], “At 803, the closest bus stop of the current location of the bus is determined. An application program interface (API) may be used to query distances and/or directions to determine the closest bus stop on the route to the current location of the bus”), or a combination thereof of the mobile device (see at least Para. [0023], “The system 100 receives the message and calculates a delay, and adds the delay to an STA for the bus stop 104 to determine the ETA of the bus 110 at the bus stop 104. The ETA for the bus 110 at the bus stop 104 is updated again after the bus 110 is detected at the waypoint 120b in a similar manner. The system 100 may transmit updates of the ETA at the destination for the bus 110 to various systems. For example, the system 100 may send updates to user devices that subscribe to updates”) within the transportation system based on the comparison (see at least Para. [0020], “Regarding STA adjustment, data is collected over a period of time to compare ETAs and STAs for every stop, and to compute the differences and use the differences over many samples to adjust the STAs”); and 
	providing the direction of travel, the location, or a combination thereof as an output (see at least Para. [0028], “The data sources 107 may include any system that provides information to the system 100. The data sources 107 may include a government agency or another entity that provides route information, location of waypoints, geosection information, bus identifiers, STAs, schedules, etc.”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to modify Maitra. Moreover, Maitra does not explicitly teach that semantic event of the set of observed time-sequenced semantic events is based on a turn angle value sensed data. However, the examiner interprets when the transportation vehicle is travel through the route in time-sequential order a computation of the turn angle determination in association with the sensor data that would be able to be determined. One would be motivated to make this modification in order to make improves accuracy of ETA estimation and may reduce the computational demand of the system because the practical case is often that vehicles do not travel at uniform speed on different sections of a route (see at least Para. [0052]).
	Regarding claim 2, Maitra discloses the method claim 1. Maitra further discloses the method comprising: 
The location module 130 determines the current location of vehicles for example based on information from the sensors 103 and detection times for the vehicles at their current locations. The ETA calculation module 131 determines ETA for a destination based on a current vehicle location and a detection time. The adaptive STA module 142 automatically updates STAs based on detected patterns”).
	Regarding claim 3, Maitra discloses the method of claim 1. Maitra further discloses the method comprising:
	trajectory mapping (see at least Figure 4, 6-7, 9-10 ) the set of observed time-sequenced semantic events to the set of known time-sequenced semantic events (see at least Figure 4; and Para. [0023], “STAs as well as ETAs may be updated by the system 100 and displayed on the mobile device 102a. The mobile app 112 may display a map 115 showing routes and current bus locations”), wherein the comparison is based on the trajectory mapping (see at least Para. [0021], “The system 100 calculates an ETA of a vehicle to its destination in response to determining the ATA of the vehicle at a waypoint and comparing it to a STA for the waypoint to determine a delay. The delay is used to determine an ETA at the destination).
	Regarding claim 4, Maitra discloses the method of claim 1, where Maitra further teaches wherein the semantic events include, at least in part, a turn, a magnitude of the turn, a change in elevation, an entry or an exit from a transportation vehicle or a transportation station (see at least Para. [0022], “vehicle is bus 110 with sensor 103a, and the bus 110 is traveling from the bus station 101 to the bus stop 104. In the example shown in FIG. 1, two waypoints 120a and 120b are between the bus station 101 and the bus stop 104. The sensor 103a for example detects when the bus 110 passes the waypoint 120a and a message is transmitted to the system 100. The message may include the bus information, bus detection time and waypoint location”), or a combination thereof.
	Regarding claim 5, Maitra discloses the method of claim 1, where Maitra further discloses wherein the transportation system (see at least Abstract) is a multi-one-dimensional transportation system (see at least Para. [0016], “ETAS are updated in real-time to provide precise and timely ETAs. ETAS may be determined for vehicles that travel on a fixed route and that have fixed stops, such as a bus, train” ***Examiner interprets that a fixed route as the multi-one-dimensional transportation system***).
	Regarding claim 6, Maitra discloses the method of claim 1, 
	wherein the known piece of information includes a location of stations of the transportation system (see at least Para. [0022], “the bus station 101 and the bus stop 104. The sensor 103a for example detects when the bus 110 passes the waypoint 120a and a message is transmitted to the system 100. The message may include the bus information, bus detection time and waypoint location”), a time of arrival of vehicles of the transportation system, a time of departure of the vehicles of the transportation system (see at least Para. [0031], “The ETA calculation module 131 determines ETA for a destination based on a current vehicle location and a detection time. The adaptive STA module 142 automatically updates STAs based on detected patterns”), a travel time between different stations with the transportation system (see at least Para. [0021], “messages may be transmitted from the vehicles that indicate their current locations measured by the sensors 103. A message transmitted from a vehicle indicating its location may also include a timestamp indicating the time the current location is determined. The system 100 may store the locations of the waypoints, such as the waypoints 120a or 120b, to determine the actual time of arrival (ATA) of the vehicle at a waypoint based on the received location and the timestamp. If the message does not include a timestamp indicating when the measurement of the vehicle's current location was made, then the time the message is transmitted may be used as the timestamp if that time is provided in the message”), in-station mapping data, or a combination thereof.
	Regarding claim 7, Maitra discloses the method of claim 1. Maitra further discloses wherein the semantic events are determined based, at least in part, on a departure acceleration, an arrival deceleration (see at least Para. [0038], “FIG. 4 shows examples of routes 401 and 410 for which ETAs may be calculated by the system 100 for a destination on the routes based on actual time of arrival (ATA) at each waypoint”), or a combination thereof.
	Regarding claim 8, Maitra discloses the method of claim 1.  Maitra further discloses the method comprising: 
	determining a trajectory curvature (see at least Figures 4, 6-7, 9-10) of the set of observed time-sequenced semantic events (see at least Para. [0040], “FIG. 4 shows that a route (e.g., route 410) may be a curved route or a route encompassing turns, etc. The ETA for a curved route is computed the same way as described above with respect to a straight route”), wherein the comparison is further based on the trajectory curvature (see at least Para. [0050], “FIG. 6 also shows a curved line route 601. The same delay and ETA calculations are performed for the curved line route 601. This embodiment reduces the computational load on the system 100 without sacrificing the accuracy of estimating an ETA for a destination”).
	Regarding claim 10, Maitra discloses the method of claim 1, further comprising: 
	processing the output to perform at least one of: 
Waypoints or geo-sections may be used to calculate ETAs. A waypoint is a point on a fixed route or a non-fixed route. A geo-section is a portion of a geographic area. For example, a geographic area may be divided into geo-sections based on time of traversing a segment or based on a length of a segment”); 
	providing navigation routing data (see at least Para. [0038], “Other data may be stored in the back-end transportation system, such as route data, information for waypoints, STAs,
etc., and this information may be downloaded to the access device 102 upon request or pushed”);  
	updating digital map data (see at least Para. [0037], “For example, if the access device is a smartphone, and the user is travelling on the bus 110 shown in FIG. 1, the access device 200 may determine when the vehicle passes a waypoint, assuming the waypoint location is programmed into the smartphone, to update the ETA at the destination”); 
	map matching the location to a digital map; 
	mapping an indoor area; and 
	navigating an autonomous device.
	Regarding claim 11, recites analogous limitations that are present in claim(s) 1, therefore claim 11 would be rejected for the same reasons above. Maitra discloses an apparatus comprising: 
	at least one processor (see at least Para. [0029], “The processor 140 may include one or more processors. The processor 140 may be a hardware processor including a central processing unit or other type of processing circuit”); and 46Attorney Docket No.: P9279US00Patent 
	at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following (see at least Para. [0030], “Components of the system 100 may include software, hardware (e.g., processor 140 and non-transitory computer readable medium 14) or a combination of hardware and software. The components may include machine readable instructions stored on the non-transitory computer readable medium 141”)…
Regarding claim 12, recites analogous limitations that are present in claim(s) 2, therefore claim 12 would be rejected for the same reasons above.
Regarding claim 13, recites analogous limitations that are present in claim(s) 3, therefore claim 13 would be rejected for the same reasons above.
Regarding claim 14, recites analogous limitations that are present in claim(s) 4, therefore claim 14 would be rejected for the same reasons above.
Regarding claim 15, recites analogous limitations that are present in claim(s) 6, therefore claim 15 would be rejected for the same reasons above.
Regarding claim 16, recites analogous limitations that are present in claim(s) 1 and 11, therefore claim 16 would be rejected for the same reasons above. Maitra a non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus (see at least Para. [0035], “Computer readable medium 204 may be non-transitory and comprise any suitable medium which stores machine readable instructions to be executed by processor(s) 201. For example, the computer readable medium 204 may be non-transitory and/or nonvolatile, such as a magnetic disk or volatile media such as RAM. The instructions stored on the computer readable medium 204 may include machine readable instructions executed by the processor(s) 201 to perform the methods and functions of the system 100”) to perform: 
Regarding claim 17, recites analogous limitations that are present in claim(s) 2, therefore claim 17 would be rejected for the same reasons above.
Regarding claim 18, recites analogous limitations that are present in claim(s) 3, therefore claim 18 would be rejected for the same reasons above.
Regarding claim 19, recites analogous limitations that are present in claim(s) 4, therefore claim 1 would be rejected for the same reasons above.
Regarding claim 20, recites analogous limitations that are present in claim(s) 6, therefore claim 20 would be rejected for the same reasons above.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maitra as applied to claim 8 above, and further in view of Zeng (US 2012/0310516).
	Regarding claim 9, Maitra discloses the method of claim 8. Maitra discloses the trajectory curvature (see at least Figures 4, 6-7, 9-10) Maitra does not explicitly teach wherein the trajectory curvature is specified based on a total angle, a centripetal acceleration, or a combination thereof determined from the sensor data.
	However, in the same field of endeavor, Zeng teaches
	the trajectory curvature is specified based on a total angle, a centripetal acceleration, or a combination thereof determined from the sensor data (see at least Para. [0024], “vehicle 10 may include vehicle dynamics measurement devices. The vehicle dynamics measurement devices may include one or more inertial measurement unit(s) (IMU) 70, accelerometer (s)72, speedometer(s)74, wheel speed sensor(s) 76, steering direction sensor(s) 78 or other devices. The device(s) may measure vehicle dynamics data including longitudinal acceleration, lateral (i.e., angular or centripetal) acceleration, yaw rate, speed, wheel rotation, steering direction and other vehicle dynamics characteristics of vehicle 10. The measured vehicle dynamics information may be transferred to system 100 via, for example, a wire link 40 or a wireless link. The vehicle dynamics data may be used by system 100 or another system in dead reckoning and other calculations”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to modify Maitra by combining the trajectory curvature is specified based on a total angle, a centripetal acceleration, or a combination thereof determined from the sensor data as taught by Zeng. One would be motivated to make this modification in order to improve processing times, data storage efficiency, and measurement accuracy in vehicle location system according to the semantic events (see at least Para. [0037]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663